Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 02/16/2022.  Presently claims 1, 4 and 6-9 and 12-20 are pending. 

Response to Arguments
Applicant's arguments filed 09//2022 with respect the prior art of Loyer (US20090259434A1) have been fully considered but they are not persuasive.
Applicant argued that “the Loyer reference includes a specially created target 16 that is mounted to the top end of the main shaft and surrounding the lifting lug (unnumbered). Thus, the upper end of the main shaft includes both the target and the lifting lug. The target includes a series of signal receiving surfaces that can be detected by a stationary distance transducer 15. The surfaces are designed to reflect optical signals that are then detected by the transducer. In this manner, the transducer 15 is able to detect movement of the target 16. Loyer does not even mention the presence of the lifting lug, even though it is shown in the drawings. Loyer thus does not contemplate that the lifting lug could be used to detect movement of the main shaft and instead adds another element for this specific reason”.
Further, the Applicant argued “During the telephone interview with the Examiner, the Examiner referred to paragraph [0014] of Loyer which states that the target 200 can change depending upon the nature of the signal (laser, ultrasonic, optical or inductive) emitted. The target 200 is required for any sensor used in Loyer. In the case of an inductive signal, whatever that may be, the sensor would still need to emit a signal that is then received by the target and then the signal returned from the target would be sensed. The Examiner stated that Loyer discussed an inductive signal thus a magnetic sensor could be used with the lifting lug as in amended claim 1. The applicant strongly disagrees with such statement made by the Examiner. In paragraph [0014], Loyer specifically and clearly states that a target 200 would be required. The target 200 could vary, but a target 200 would still be required. The target 200 would be in addition to the lifting lug, as is clearly shown in Loyer. There is no way to interpret Loyer as using the lifting lug as the target and thus eliminating the target entirely”.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case:
the prior art of Loyer clearly and explicitly disclose that the sensor can be an inductive sensor (claims 8 and 9, paragraph 0014);
And the definition of the inductive sensor is magnetic sensor for detect the ferrous material (see the attached non-patent literature What-is-an-Inductive-Sensor);
Further, the prior art of Loyer clearly explicitly disclose in paragraph 0017 (FIG. 2 illustrates one example of a target 200 that can be utilized in the present invention. Obviously, the nature of the target will change depending on the nature of the signal (laser, ultrasonic, optical or inductive) emitted; 
Furthermore, even if the prior art of Loyer does not mention the presence of the lifting lug, 
the drawings are part of the disclosure and the drawings of the prior art of the Loyer disclose a lug (see fig.1 below); 







    PNG
    media_image1.png
    349
    626
    media_image1.png
    Greyscale















The prior art of Loyer clearly and explicitly disclose the target element can be placed on an extension of the shaft such as on a cylinder placed on top of the main shaft (paragraph 0016);
And from the Drawings of the Applicant; the lug (66) of the Applicant is a target element placed on an extension of the shaft such as on a cylinder placed on top of the main shaft (see the bottom element of the lug (66) placed on top of the main shaft (30)) (figs.2-3 of the Applicant’s drawings);
The Applicant discloses “in which the main shaft does not include the lifting lug 66, another mass of ferromagnetic material could be mounted to the top end of the main shaft (Applicant’s specification paragraph 0029);
the lifting lug is known in art to be made of Stainless -steel (see the attached non-patent literature of Stainless-Steel Lug (SRL) “first available date 06/11/2019; see pages 1 and 4”);
The stainless steel is a ferromagnetic material capable of affecting a magnetic field” (see the picture below);

    PNG
    media_image2.png
    398
    819
    media_image2.png
    Greyscale


















Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lug of Loyer to be wherein the lifting lug is formed of a ferromagnetic material as taught by SRL in order to provide a durable lug (SRL: page 1), thereby having  wherein the lifting lug is formed of a ferromagnetic material capable of affecting a magnetic field; since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
 Accordingly, this argument is not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loyer (US20090259434A1) in view of non-patent literature of Stainless-Steel Lug (SRL) “first available date 06/11/2019; see pages 1 and 4”).

Regarding claim 1, Loyer disclose a system for monitoring at least one motion parameter of a main shaft (fig.1: (12)) in a gyratory or cone crusher (abstract and paragraph 0012), comprising: 
a lifting lug (see fig.1 above) mounted to a top end of the main shaft (fig.1: (12)), 
a magnetic sensor (claims 8 and 9, paragraph 00114; fig.1: inductive sensor (15)) positioned in proximity to the lifting lug and operable to detect changes in a magnetic flux caused by movement of the lifting lug relative to the magnetic sensor (paragraph 0016: the target element (16) is secured to a lifting lug); and 
a controller (paragraph 0012: PLC) coupled to the magnetic sensor to determine the at least one motion parameter based on the detected changes in the magnetic flux (paragraph 0012).
Loyer does not explicitly disclose wherein the lifting lug is formed of a ferromagnetic material capable of affecting a magnetic field;

SRL teaches lifting lug is formed of a ferromagnetic material (page 1);
The stainless steel is a ferromagnetic material capable of affecting a magnetic field;


Further Loyer clearly and explicitly discloses in paragraph 0017 (FIG. 2 illustrates one example of a target 200 that can be utilized in the present invention. Obviously, the nature of the target will change depending on the nature of the signal (laser, ultrasonic, optical or inductive) emitted; 
The prior art of Loyer clearly and explicitly disclose the target element can be placed on an extension of the shaft such as on a cylinder placed on top of the main shaft (paragraph 0016);
And from the Drawings of the Applicant; the lug (66) of the Applicant is a target element placed on an extension of the shaft such as on a cylinder placed on top of the main shaft (see the bottom element of the lug (66) placed on top of the main shaft (30)) (figs.2-3 of the Applicant’s drawings);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lug of Loyer to be wherein the lifting lug is formed of a ferromagnetic material as taught by SRL in order to provide a durable lug (SRL: page 1), thereby having  wherein the lifting lug is formed of a ferromagnetic material capable of affecting a magnetic field; since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 6, Loyer disclose wherein the at least one motion parameter is head spin of the main shaft (paragraph 0013: measuring the rotational speed).

Regarding claim 7, Loyer disclose wherein the at least one motion parameter is vertical displacement of the main shaft (paragraph 0013: measuring the distance).

Regarding claim 8, Loyer disclose wherein the controller is operable to determine the head spin of the main shaft and the vertical displacement of the main shaft (paragraph 0013: measuring the rotational speed and the distance).

Regarding claim 9, Loyer disclose gyratory or cone crusher (abstract), comprising: 
a main shaft (fig.1: (12)) (paragraph 0011); 
a spider assembly having an open spider bushing cavity (fig.1: the top cavity of the spider element (11)); and 
a system for monitoring at least one motion parameter of a main shaft (fig.1: (12)) in a gyratory or cone crusher (abstract and paragraph 0012), comprising: 
a lifting lug (see fig.1 above) mounted to a top end of the main shaft (fig.1: (12)), 
a magnetic sensor (claims 8 and 9, paragraph 00114; fig.1: inductive sensor (15)) positioned in proximity to the lifting lug and operable to detect changes in a magnetic flux caused by movement of the lifting lug relative to the magnetic sensor (paragraph 0016: the target element (16) is secured to a lifting lug); and 
a controller (paragraph 0012: PLC) coupled to the magnetic sensor to determine the at least one motion parameter based on the detected changes in the magnetic flux (paragraph 0012).
Loyer does not explicitly disclose wherein the lifting lug is formed of a ferromagnetic material capable of affecting a magnetic field;

SRL teaches lifting lug is formed of a ferromagnetic material (page 1);
The stainless steel is a ferromagnetic material capable of affecting a magnetic field;
Further Loyer clearly and explicitly discloses in paragraph 0017 (FIG. 2 illustrates one example of a target 200 that can be utilized in the present invention. Obviously, the nature of the target will change depending on the nature of the signal (laser, ultrasonic, optical or inductive) emitted; 
The prior art of Loyer clearly and explicitly disclose the target element can be placed on an extension of the shaft such as on a cylinder placed on top of the main shaft (paragraph 0016);
And from the Drawings of the Applicant; the lug (66) of the Applicant is a target element placed on an extension of the shaft such as on a cylinder placed on top of the main shaft (see the bottom element of the lug (66) placed on top of the main shaft (30)) (figs.2-3 of the Applicant’s drawings);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lug of Loyer to be wherein the lifting lug is formed of a ferromagnetic material as taught by SRL in order to provide a durable lug (SRL: page 1), thereby having  wherein the lifting lug is formed of a ferromagnetic material capable of affecting a magnetic field; since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 13, Loyer disclose wherein the at least one motion parameter is head spin of the main shaft (paragraph 0013: measuring the rotational speed).

Regarding claim 14, Loyer disclose wherein the at least one motion parameter is vertical displacement of the main shaft (paragraph 0013: measuring the distance).

Regarding claim 15, Loyer disclose wherein the controller is operable to determine the head spin of the main shaft and the vertical displacement of the main shaft (paragraph 0013: measuring the rotational speed and the distance).

Regrading claim 16, Loyer disclose a method of determining the at least one movement parameter of a main shaft fig.1: (12)) of a gyratory or cone crusher that includes a lifting lug (see fig.1 above) mounted to a top end of the main shaft (abstract and paragraph 0012), 
the method comprising the steps of: 
positioning a magnetic sensor (claims 8 and 9, paragraph 00114; fig.1: inductive sensor (15)) in proximity to the lifting lug (see fig.1 above); 
operating the magnetic sensor to detect changes in a magnetic flux as a result of movement of the target element mounted to the top end of the main shaft relative to the magnetic sensor (paragraph 0016: the target element (16) is secured to a lifting lug, when the shat moves it will cause to move the lug and the target element (16) of the lug); 
utilizing a controller to determine the at least one movement parameter; and providing the at least one movement parameter to analyze movement of the main shaft (paragraph 0012). 
SRL teaches lifting lug is formed of a ferromagnetic material (page 1);
The stainless steel is a ferromagnetic material capable of affecting a magnetic field;
Further Loyer clearly and explicitly discloses in paragraph 0017 (FIG. 2 illustrates one example of a target 200 that can be utilized in the present invention. Obviously, the nature of the target will change depending on the nature of the signal (laser, ultrasonic, optical or inductive) emitted; 
The prior art of Loyer clearly and explicitly disclose the target element can be placed on an extension of the shaft such as on a cylinder placed on top of the main shaft (paragraph 0016);
And from the Drawings of the Applicant; the lug (66) of the Applicant is a target element placed on an extension of the shaft such as on a cylinder placed on top of the main shaft (see the bottom element of the lug (66) placed on top of the main shaft (30)) (figs.2-3 of the Applicant’s drawings);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lug of Loyer to be wherein the lifting lug is formed of a ferromagnetic material as taught by SRL in order to provide a durable lug (SRL: page 1), thereby having  operating the magnetic sensor to detect changes in a magnetic flux as a result of movement of the lifting lug mounted to the top end of the main shaft relative to the magnetic sensor; since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 17, Loyer disclose wherein the at least one movement parameter includes the head spin of the main shaft and the vertical displacement of the main shaft paragraph 0013: measuring the rotational speed and the distance).

Regarding claim 18, Loyer disclose wherein the magnetic sensor is a magnetometer (inductive sensor is a measuring sensor).  

Regarding claim 20, Loyer disclose wherein the magnetic sensor (fig.1: inductive sensor (15)) is positioned within a spider bushing cavity of the crusher (fig.1: the top cavity of the spider element (11)).

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loyer (US20090259434A1) in view of non-patent literature of Stainless-Steel Lug (SRL) “first available date 06/11/2019; see pages 1 and 4”) as applied to claim 1 above, and further in view of Eriksson (US20090294559A1).

Regrading claims 4, 12 and 19 Loyer discloses wherein the lifting lug includes a target element (fig.1: (16)) secured to the lifting lug at the top end of the main shaft;
Loyer does not explicitly disclose wherein the lifting lug includes a permanent magnet secured to the lifting lug at the top end of the main shaft.

However, Loyer disclose the target element (16) and the inductive sensor (15; magnetic sensor);
the nature of the target will change depending on the nature of the signal (laser, ultrasonic, optical or inductive) emitted (paragraph 0014);

Eriksson disclose a system for monitoring at least one motion parameter of a main shaft (fig.4: (118)) in a gyratory or cone crusher (abstract, paragraph 0045 and figs.2 and 4) comprising: 
a permanent magnet (fig.4: (148)) secured to the top end of the main shaft (fig.4: (118));
a magnetic sensor (fig.4: (156)) positioned in proximity to the top of the shaft to detect changes in a magnetic flux caused by movement of the shaft relative to the magnetic sensor; and 
a controller coupled to the magnetic sensor to determine the at least one motion parameter based on the detected changes in the magnetic flux (paragraph 0049).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the target element of the system of Loyer to be a permanent magnet as taught by Eriksson, thereby having permanent magnet secured  to the lifting lug; and the step of mounting a permanent magnet to the lifting lug  such that the permanent magnet further changes the magnetic flux as a result of movement of the main shaft relative to the magnetic sensor; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725